Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 1 of 32




                          EXHIBIT B
     Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 2 of 32




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK KRAMER,                                 CIVIL DIVISION

          Plaintiff,                         ELECTRONICALLY FILED

          vs.                                Case No. GD-20-007899

VELOCITY INVESTMENTS, LLC,

          Defendant.                         COMPLAINT IN CIVIL ACTION


                                             Filed on Behalf of Plaintiff:
                                             Mark Kramer

                                             Counsel of Record for this Party:
                                             THE LAW FIRM OF FENTERS WARD


                                             Joshua P. Ward
                                             Pa. I.D. No. 320347




                                             The Rubicon Building
                                             201 South Highland Avenue
                                             Suite 201
                                             Pittsburgh, PA 15206


                                             Telephone:     (412) 545-3015
                                             Fax No.:       (412) 540-3399
                                             E-mail:        JWard@FentersWard.com
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 3 of 32




                                     NOTICE TO DEFEND

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the Complaint or for any other claim or
relief requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. If you do not have a
lawyer, go to or telephone the office set forth below. This office can provide you with information
about hiring a lawyer. IF YOU CANNOT AFFORD TO HIRE A LAWYER, this office may be
able to provide you with information about agencies that may offer legal service to eligible persons
at a reduced fee or no fee:

                                LAWYER REFERRAL SERVICE
                              11TH FLOOR KOPPERS BUILDING
                                   436 SEVENTH AVENUE
                            PITTSBURGH, PENNSYLVANIA 15219
                                 TELEPHONE: (412) 261-5555


HEARING NOTICE YOU HAVE BEEN SUED IN COURT. The above Notice to Defend
explains what you must do to dispute the claims made against you. If you file the written response
referred to in the Notice to Defend, a hearing before a board of arbitrators will take place in the
Compulsory Arbitration Center. Report to the Arbitration Assembly Room, Courtroom Two,
Seventh Floor City-County Building, 414 Grant Street, Pittsburgh, Pennsylvania 15219, on
_______________________________________, 2020, at 9:00 A.M.

IF YOU FAIL TO FILE THE RESPONSE DESCRIBED IN THE NOTICE TO DEFEND, A
JUDGMENT FOR THE AMOUNT CLAIMED IN THE COMPLAINT MAY BE ENTERED
AGAINST YOU BEFORE THE HEARING. DUTY TO APPEAR AT ARBITRATION
HEARING IF ONE OR MORE OF THE PARTIES IS NOT PRESENT AT THE HEARING, THE
MATTER MAY BE HEARD AT THE SAME TIME AND DATE BEFORE A JUDGE OF THE
COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS NO RIGHT TO A TRIAL
DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.

NOTICE: You must respond to this complaint within twenty (20) days or a judgment for the
amount claimed may be entered against you before the hearing. If one or more of the parties is not
present at the hearing, the matter may be heard immediately before a judge without the absent
party or parties. There is no right to a trial de novo on appeal from a decision entered by a judge.




                                                 1
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 4 of 32




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

MARK KRAMER,                                                    CIVIL DIVISION

                  Plaintiff,                                    ELECTRONICALLY FILED

                  vs.                                           Case No. GD-20-007899

VELOCITY INVESTMENTS, LLC,

                  Defendant.

                                 COMPLAINT IN CIVIL ACTION

       AND NOW, comes Plaintiff, Mark Kramer, by and through the undersigned counsel, The

Law Firm of Fenters Ward and, specifically, Joshua P. Ward, Esquire, who files the within

Complaint in Civil Action against Defendant, Velocity Investments, LLC, of which the following

is a statement:

                                               PARTIES

       1.         Plaintiff, Mark Kramer (hereinafter “Mark Kramer”), is an adult individual who

currently resides at 6422 Drane Highway, West Decatur, Pennsylvania 16878.

       2.         Defendant, Velocity Investments, LLC, (hereinafter “Velocity Investments”), is a

limited liability company with its principal place of business located at 1800 Route 34 North,

Building 3 Suite 305, Wall, New Jersey 07719.

                                   JURISDICTION AND VENUE

       3.         Jurisdiction is proper as Plaintiff brings this lawsuit under the Fair Debt Collection

Practices Act, 15 U.S.C § 1692, et seq. (hereinafter, the “FDCPA”).

       4.         Venue is proper pursuant to Pa.R.C.P. 2179(a)(2) because Defendant regularly

conducts business in Allegheny County, Pennsylvania, and because Defendant is subject to general

jurisdiction of Allegheny County, Pennsylvania.

                                                    2
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 5 of 32




               PROCEDURAL HISTORY AND FACTUAL ALLEGATIONS

       5.      On January 27, 2020, Velocity Investments filed a Civil Complaint against Mark

Kramer in Magisterial District Court at Docket Number: MJ-46304-CV-0000017-2020. A true and

correct copy of the Docket is attached hereto, made a part hereof, and marked as Exhibit “A”.

       6.      In response to the aforesaid lawsuit, Mark Kramer engaged The Law Firm of

Fenters Ward for representation.

       7.      On February 8, 2020, The Law Firm of Fenters Ward served Velocity Investments

with a letter, (hereinafter, the “First Dispute Letter”) wherein Velocity Investments was informed

of the disputed nature regarding the alleged debt and that Mark Kramer was represented by

counsel. A true and correct copy of the First Dispute Letter is attached hereto, made a part hereof,

and marked as Exhibit “B”.

       8.      This First Dispute Letter stated that Mark Kramer “denie[d] owing Velocity

Investments any amount of money” and informed Velocity Investments that Mark Kramer

disputed any and all “Debts” Velocity Investments claimed to possess. See Exhibit “B”.

       9.      “Debts” as defined within the First Dispute Letter delineated and included “any

related debt(s) and/or credit account(s) your company [Velocity Investments] claims to have, sold,

purchased and/or assigned from yourself, another creditor, debt buyer or other entity as of the date

of this letter. See Exhibit “B”.

       10.     Furthermore, Velocity Investments was directed to cease and desist from contacting

Mark Kramer directly. See Exhibit “B”.

       11.     On February 8, 2020, The Law Firm of Fenters Ward filed an Entry of Appearance

and an Intent to Defend on Mark Kramer’s behalf. True and correct copies of the Entry of




                                                 3
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 6 of 32




Appearance and Notice of Intent to Defend are attached hereto, made a part hereof, and marked as

Exhibit “C”.

       12.     On February 27, 2020, a Civil Action Hearing was held before the Honorable Judge

James Brian Glass, Magisterial District Judge. See Exhibit “A”.

       13.     During the Civil Action Hearing, counsel for Velocity Investments offered into

evidence unredacted confidential information associated with Mark Kramer. A true and correct

copy the complaint and attached exhibits submitted at the Civil Action Hearing are attached hereto,

made a part hereof, and marked as Exhibit “D”.

       14.     Within this complaint, Velocity Investments certified compliance “with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case

Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.” See Exhibit “D”.

       15.     Beneath this certification of compliance paragraph is a signature block containing

the signature of Alia Shaalan See Exhibit “D”.

       16.     The language of this compliance paragraph refers to the Case Records Public

Access Policy of the Unified Judicial System of Pennsylvania 204 Pa. Code § 213.81 which

mandates the protection of identified confidential documentation and information. Section 204 Pa.

Code. § 213.81.

       17.     204 Pa. Code § 213.81 Section 8(A) states “the following documents are

confidential and shall be filed with a court or custodian under a cover sheet designated

‘Confidential Document Form’: 1. Financial Source Documents.” Id.




                                                 4
          Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 7 of 32




          18.   204 Pa. Code. § 213.81 Section 1(J) defines “financial source documents” to

include “credit card statements;” “financial institution statements;” and “loan application

documents.” Id.

          19.   Furthermore, 204 Pa. Code § 213.81 states that “parties and their attorneys shall be

solely responsible for complying with the provisions of this section.” Id.

          20.   The exhibits attached to the complaint filed in the Magisterial District Court contain

credit card statements, financial institution statements and loan applications delineating the accrual

of an alleged debt to Mark Kramer. See Exhibit “D”.

          21.   The exhibits attached to the complaint therefore qualify as financial source

documents necessitating the inclusion of a Confidential Document Form. 204 Pa. Code § 213.81.

          22.   These abovementioned statements are capable of identifying Mark Kramer as a

debtor.

          23.   Velocity Investments failed to include a Confidential Document Form anywhere in

the complaint to prevent the release of these financial source documents. See Exhibits “D”.

          24.   Therefore, Velocity Investments failed to comply with 204 Pa. Code § 213.81.

          25.   The signature of Alia Shaalan falsely indicated compliance with the

abovementioned statute and thereby constituted a false, deceptive, and fraudulent representation

in the attempted collection of any debt in violation of 15 U.S.C § 1692e(10).

          26.   Furthermore, Velocity Investments disclosed information capable of identifying

Mark Kramer as an alleged debtor.

          27.   The Third Circuit has found that information capable of identifying an individual

as a debtor constitutes impermissible language or symbols sufficient for liability under 15 U.S.C

§ 1692f(8) of the FDCPA. See Douglass v. Convergent Collections, 765 F.3d 299 (3d. Cir. 2014).



                                                  5
         Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 8 of 32




         28.    By disclosing information capable of identifying Mark Kramer as a debtor,

Velocity Investments further violated 15 U.S.C § 1692f(8).

         29.    Upon releasing confidential information, by making it available to public access

through electronic or in-person means, associated with Mark Kramer, Velocity Investments

utilized unfair and unconscionable means in connection with the collection of any debt and thereby

violated 15 U.S.C § 1692f of the FDCPA.

         30.    On February 27, 2020, at the conclusion of the Civil Action hearing, Judge James

Brian Glass granted a JUDGMENT FOR DEFENDANT. A true and correct copy of the Notice of

Judgment is attached hereto, made a part hereof, and marked as Exhibit “E”.

                                COUNT I
       VIOLATIONS OF THE FDCPA, 15 U.S.C §§ 1692, 1692e, 1692e(8), & 1692(d)
         31.    Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

         32.    There is abundant evidence of the use of abusive, deceptive, and unfair debt

collection practices by many debt collectors. Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of

individual privacy. 15 U.S.C 1692(a).

         33.    The purpose of the FDCPA is to “eliminate abusive debt collection practices by

debt collectors, to ensure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 15 U.S.C § 1692(e).

         34.    Furthermore, the FDCPA prohibits debt collectors from utilizing “false, deceptive,

or misleading representation or means in connection with the collection of any debt” 15 U.S.C §

1692e.


                                                  6
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 9 of 32




       35.     Mark Kramer is a “consumer” as defined by § 1692a(3) of the FDCPA.

       36.     Velocity Investments is a “debt collector” as defined by § 1692a(6) of the FDCPA.

       37.     Upon information and belief, the alleged “debt” arises out of an alleged transaction

entered into primarily for personal, family, or household purposes. “The term ‘debt’ means any

obligation or alleged obligation of a consumer to pay money arising out of a transaction in which

the money, property, insurance, or services which are the subject of the transaction are primarily

for personal, family, or household purposes, whether or not such obligation has been reduced to

judgment.” 15 U.S.C § 1692a(5).

       38.     The Third Circuit has held that the FDCPA is to be enforced by private attorney

generals. Weiss v. Regal Collections, 385 F.3d 337, 345 (3d. Cir. 2004).

       39.     Section 1692e of the FDCPA provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section:
               (10) The use of any false representation or deceptive means to
               collect or attempt to collect any debt or to obtain information
               concerning a consumer.

15 U.S.C § 1692e

       40.     On January 27, 2020, Velocity Investments filed its complaint with accompanying

exhibits in the abovementioned Magisterial District Court. See Exhibits “D”.

       41.     Within this complaint, Velocity Investments certified compliance “with the

provisions of the Public Access Policy of the Unified Judicial System of Pennsylvania: Case

Records of the Appellate and Trial Courts that require filing confidential information and

documents differently than non-confidential information and documents.” See Exhibit “D”.




                                                7
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 10 of 32




       42.     Beneath this certification of compliance paragraph is a signature block containing

the signature of Alan F. Kirk, Esquire. See Exhibit “D”.

       43.     The language of this compliance paragraph refers to the Case Records Public

Access Policy of the Unified Judicial System of Pennsylvania 204 Pa. Code § 213.81.

       44.     Attached as exhibits of the complaint are numerous financial source documents in

the form of credit card statements pertaining to an alleged debt. See Exhibit “D”.

       45.     Lacking from the complaint is the mandated Confidential Document Form

necessary to shield the disclosure of financial source documents from public access. See Exhibit

“D”.

       46.     Lacking from the specific exhibits in question is the Confidential Document Form,

necessary to shield the disclosure of confidential information of this type. See Exhibit “D”.

       47.     By willfully publishing these statutorily protected materials, Velocity Investments

failed to comply with 204 Pa. Code § 213.81.

       48.     Velocity Investments therefore falsely and fraudulently certified his compliance

with 204 Pa. Code § 213.81 upon signing beneath the compliance clause contained within the

complaint.

       49.     Furthermore, the signature of Alia Shaalan is of a deceptive and misleading nature

as the signature indicated compliance with 204 Pa. Code § 213.81 despite factual lack of

compliance.

       50.     Velocity Investments therefore employed false, deceptive, and misleading

representations or means upon falsely indicating compliance with 204 Pa. Code § 213.81 despite

an evident lack thereof in violation of 15 U.S.C § 1692e of the FDCPA.




                                                 8
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 11 of 32




       51.     Velocity Investments therefore utilized false, deceptive, and misleading

representations or means in connection with the collection of any debt in violation of 15 U.S.C §

1692e(10) of the FDCPA.

       52.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”

       53.     Here, the only natural consequence of Velocity Investments’ acts of willfully

publishing financial source documents associated with Mark Kramer was to harass, oppress, or

abuse Mark Kramer.

       54.     As such, Velocity Investments’ conduct, as set forth above, violated 15 U.S.C.A §

1692d of the FDCPA.

       55.     Section 1692k(a) of the FDCPA provides, in relevant part:

               …any debt collector who fails to comply with any provision of this
               subchapter with respect to any person is liable to such person in an
               amount equal to the sum of – (1) any actual damages sustained by
               such person as the result of such failure; (2)(A) in the case of any
               action by an individual, such additional damages as the court may
               allow, but not exceeding $1,000; and (3) in the case of any
               successful action to enforce the foregoing liability, the costs of the
               action, together with a reasonable attorney's fee as determined by
               the court.”

15 U.S.C § 1692k(a).

       56.     As a direct and proximate result of Velocity Investments’ violations of the FDCPA,

as set forth above, Mark Kramer has suffered annoyance, anxiety, embarrassment, emotional

distress, and severe inconvenience.

       WHEREFORE, Plaintiff, Mark Kramer, respectfully requests that this Honorable Court

enter judgment in their favor and against Defendant, Velocity Investments, LLC, and enter an



                                                 9
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 12 of 32




award of monetary damages as described herein, including an award for actual damages, statutory

damages pursuant to 15 U.S.C §1692k(a), sanctions pursuant to 204 Pa. Code § 213.81 subsections

7(F) & 8(F), costs and attorney’s fees pursuant to 15 U.S.C § 1692k(a), and such other and further

relief as this Honorable Court deems just and proper.


                                COUNT II
          VIOLATIONS OF THE FDCPA, 15 U.S.C §§ 1692f, 1692f(8), & 1692(d)
       57.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein

       58.     The FDCPA was created to combat the “use of abusive, deceptive, and unfair debt

collection practices.” 15 U.S.C § 1692a of the FDCPA. The “[a]busive debt collection practices

contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to

invasions of individual privacy.” (emphasis added). Id.

       59.     The FDCPA prohibits the use of unfair or unconscionable means in collection or

attempted collection of any debt. 15 U.S.C § 1692f of the FDCPA.

       60.     The Third Circuit has held that the FDCPA protects consumers’ identifying

information and disclosure of account numbers constitutes the use of impermissible language or

symbols under 15 U.S.C § 1692f(8) of the FDCPA. Douglass v. Convergent Collections, 765 F.3d

299, 306 (3d. Cir. 2014).

       61.     The Third Circuit found an account number akin to “a piece of information capable

of identifying Douglass as a debtor” and identified the disclosure of such as possessing “the

potential to cause harm to a consumer that the FDCPA was enacted to address.” Id.

       62.     Furthermore, the Third Circuit found the FDCPA to proscribe, under 15 U.S.C §

1692f(8), potentially harassing and embarrassing language and also consumers’ identifying

information. Id. at 306.

                                                 10
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 13 of 32




       63.     Section 1692f of the FDCPA provides:

               A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. Without limiting the general
               application of the foregoing, the following conduct is a violation of
               this section:
               (8) Using any language or symbol, other than the debt collector's
               address, on any envelope when communicating with a consumer by
               use of the mails or by telegram, except that a debt collector may use
               his business name if such name does not indicate that he is in the
               debt collection business.

15 U.S.C § 1692f

       64.     On February 27, 2020, a Civil Action Hearing was held before the Honorable James

Brian Glass. See Exhibit “A”.

       65.     During the Civil Action Hearing, Velocity Investments offered into evidence

unredacted financial statements capable of delineating Mark Kramer as an alleged debtor. See

Exhibit “D”.

       66.     Velocity Investments failed to employ a Confidential Document Form necessary to

shield and prevent the confidential exhibits. See Exhibit “D”.

       67.     The financial statements indicated the accrual of an alleged debt and attributed the

alleged debt to Mark Kramer. See Exhibit “D”.

       68.     The financial statements contained within the exhibits identified Mark Kramer as a

debtor. See Exhibit “D”.

       69.     Velocity Investments failed to redact the identifying information contained within

these statements and therefore exposed information capable of identifying Mark Kramer as a

debtor to the public. See Exhibit “D”.




                                                11
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 14 of 32




       70.     Velocity Investments failed to redact the confidential information contained within

these statements, and thus exposed the confidential information associated with the alleged debt

to the public. See Exhibit “D”.

       71.     Section 204 Pa. Code § 213.81 recognizes documents of this type as confidential in

nature sufficient to warrant statutory protections and corresponding confidentiality measures

protecting their release to the public.

       72.     Velocity Investments failed to file a Confidential Document Form as required by

204 Pa. Code § 213.81 to shield confidential exhibits from public exposure and to protect

confidential information. See Exhibit “D”.

       73.     Velocity Investments failed to take any measures to protect the release of personal

and confidential information associated with Mark Kramer to the public. See Exhibit “D”.

       74.     Following, Douglass v. Convergent Collections, 765 F.3d 299, 306 (3d. Cir. 2014)

the disclosure of confidential information capable of identifying an individual as an alleged debtor

constitutes impermissible language or symbols sufficient for liability under 15 U.S.C § 1692f(8)

of the FDCPA.

       75.     Therefore, Velocity Investments’ disclosure of an unredacted financial source

documents with unredacted loan identification number and other confidential financial information

violated 1692(f)(8) of the FDCPA

       76.     Upon doing so, Velocity Investments utilized proscribed and impermissible

language or symbols in the attempted collection of an alleged debt and therefore violated 15 U.S.C

§ 1692f(8) of the FDCPA.

       77.     The FDCPA was created to proscribe abusive, deceptive, and unfair debt collection

activities of precisely this type. 15 U.S.C § 1692a of the FDCPA.



                                                12
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 15 of 32




       78.     The disclosure of credit card statements associated with Mark Kramer further

constituted an unfair or unconscionable means to collect or attempt to collect any debt as the

publishing of this information is inherently harassing or embarrassing in nature.

       79.     Therefore, upon releasing confidential information associated with Mark Kramer,

Velocity Investments further utilized unfair and unconscionable means in connection with the

collection of any debt and thereby violated 15 U.S.C. § 1692f of the FDCPA.

       80.     Section 1692d of the FDCPA provides, in relevant part: “A debt collector may not

engage in any conduct the natural consequence of which is to harass, oppress, or abuse any person

in connection with the collection of a debt.”

       81.     Here, the only natural consequence of Velocity Investments’ acts of willfully

disclosing confidential information associated with Mark Kramer was to harass, oppress, or abuse

Mark Kramer.

       82.     As such, Velocity Investments’ conduct, as set forth above, violated 15 U.S.C.A §

1692d of the FDCPA.

       83.     Section 1692k(a) of the FDCPA provides, in relevant part:

               …any debt collector who fails to comply with any provision of this
               subchapter with respect to any person is liable to such person in an
               amount equal to the sum of – (1) any actual damages sustained by
               such person as the result of such failure; (2)(A) in the case of any
               action by an individual, such additional damages as the court may
               allow, but not exceeding $1,000; and (3) in the case of any
               successful action to enforce the foregoing liability, the costs of the
               action, together with a reasonable attorney's fee as determined by
               the court.”

15 U.S.C § 1692k(a).




                                                13
        Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 16 of 32




        84.     As a direct and proximate result of Velocity Investments’ violations of the FDCPA,

as set forth above, Mark Kramer has suffered annoyance, anxiety, embarrassment, emotional

distress, and severe inconvenience.

        WHEREFORE, Plaintiff, Mark Kramer, respectfully requests that this Honorable Court

enter judgment in their favor and against Defendant, Velocity Investments, LLC, and enter an

award of monetary damages as described herein, including an award for actual damages, statutory

damages pursuant to 15 U.S.C §1692k(a), sanctions pursuant to 204 Pa. Code § 213.81 subsections

7(F) & 8(F), costs and attorney’s fees pursuant to 15 U.S.C § 1692k(a), and such other and further

relief as this Honorable Court deems just and proper.

                               COUNT III
                    PERMANENT INJUNCTION ORDERING
         VELOCITY INVESTMENTS TO CURE THE ONGOING EXPOSURE OF
               MARK KRAMER’S CONFIDENTIAL INFORMATION

        85.     Plaintiff incorporates the allegations contained in the paragraphs, above, as if fully

set forth at length herein.

        86.     In order to establish a claim for a permanent injunction, the party must establish his

or her clear right to relief. Buffalo Twp. v. Jones, 571 Pa. 637, 813 A.2d 659 (2002).

        87.     The party need not establish either irreparable harm or immediate relief and a court

“may issue a final injunction if such relief is necessary to prevent a legal wrong for which there is

no adequate redress at law.” Berwick Twp. v. O’Brien, 148 A.3d 872, 891 (Pa. Commw. Ct. 2016)

citing Buffalo Twp. at 663.

        88.     A party must also show greater injury will result from refusing rather than granting

the relief requested. Berwick Twp. v. O'Brien, 148 A.3d 872, 891 (Pa. Commw. Ct. 2016).

        89.     In the case at hand, Mark Kramer possesses a clear right to relief through §§ 1692d,

1692e, 1692e(10), 1692f, 1692f(8), and 1692k of the FDCPA.

                                                 14
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 17 of 32




       90.     Velocity Investments affirmatively employed false and misleading representations

in clear violation of the FDCPA by falsely certifying compliance with 204 Pa. Code 213 while

willfully failing to comply with said statute.

       91.     This false certification constituted a false and misleading representation in

connection with the collection of any debt thus violating §§ 1692e, 1692e(10), and 1692d of the

FDCPA.

       92.     The course of conduct begetting the lack of compliance culminated in the

publishing of confidential information associated with Mark Kramer capable of identifying her as

an alleged debtor.

       93.     The exposure of such information ultimately constituted an unconscionable mean

in connection with the collection of any debt and constituted the use of impermissible symbols

following Douglass v. Convergent Collections, 765 F.3d 299, 306 (3d. Cir. 2014) in violation of

§§ 1692d, 1692f, and 1692f(8) of the FDCPA.

       94.     In the case at hand, a permanent injunction is necessary to prevent the legal

wrongdoing of Velocity Investments.

       95.     As it stands, confidential information contained within hundreds of documents

taking the form of financial source documents has been published to the public at large.

       96.     These documents, and subsequently the information therein, is available for

viewing and downloading by the public at any given time.

       97.     These documents can be utilized for a variety of purposes which all result in harm

befalling Mark Kramer and said harm ranges from emotional distress to identity theft to an endless

number of other circumstances.




                                                 15
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 18 of 32




       98.     No adequate redress at law exists outside curing the exposure of confidential

information as nothing short of the requested cure will protect Mark Kramer’s confidential

information and mitigate the currently endless exposure.

       WHEREFORE, Plaintiff, Mark Kramer, respectfully requests that this Honorable Court

enter an equitable remedy in their favor and against Defendant, Velocity Investments, LLC, and

enter an order of court granting Velocity Investments, LLC sixty days to remedy the exposure of

confidential information that previously and continues to expose confidential information

associated with Mark Kramer to be published to the public at large and such other and further relief

as this Honorable Court deems just and proper.

JURY TRIAL DEMANDED UPON APPEAL OR REMOVAL.




                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: October 12, 2020                                By: ____________________________
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 16
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 19 of 32




            EXHIBIT A
                          Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 20 of 32

                                                     Magisterial District Judge 46-3-04
                                                                                  DOCKET
                                                                                                             Docket Number: MJ-46304-CV-0000017-2020
                                                                                                                                                         Civil Docket
                                                                     VELOCITY INVESTMENTS, LLC
                                                                                  v.
                                                                            Mark Kramer
                                                                                                                                                                      Page 1 of 2

                                                                           CASE INFORMATION
Judge Assigned:                  Magisterial District Judge James Brian                   File Date:                     01/27/2020
                                 Glass
Claim Amount:                    $7,176.98                                                Case Status:                   Closed
Judgment Amount:                                                                          County:                        Clearfield

                                                                           CALENDAR EVENTS
Case Calendar                         Schedule                                                                                                          Schedule
Event Type                            Start Date        Start Time       Room                               Judge Name                                  Status
Civil Action Hearing                  02/27/2020        10:00 am                                            Magisterial District Judge                  Scheduled
                                                                                                            James Brian Glass

                                                                           CASE PARTICIPANTS
Participant Type                Participant Name                                        Address
Defendant                       Kramer, Mark                                            West Decatur, PA 16878
Plaintiff                       VELOCITY INVESTMENTS, LLC, WEST                         West Chester, PA 19380
                                CHESTER
                                                                         DISPOSITION SUMMARY
Docket Number                           Plaintiff                                 Defendant                               Disposition                        Disposition Date
MJ-46304-CV-0000017-2020                VELOCITY INVESTMENTS,                     Mark Kramer                             Judgment for Defendant                  02/27/2020
                                        LLC

                                                                       ATTORNEY INFORMATION
Private                                                                                Complainant's Attorney
Name: Brian J. Fenters, Esq.                                                           Name: Alan F. Kirk, Esq.
Representing: Kramer, Mark                                                             Representing: Kramer, Mark
Counsel Status: Active - Entry of Appearance                                           Counsel Status: Active - Entry of Appearance
Supreme Court No.: 320202                                                              Supreme Court No.: 036893
Phone No.: 412-545-3016                                                                Phone No.: 814-325-9410
Address:         The Law Firm of Fenters Ward                                          Address:         Alan F. Kirk, PC
                 201 South Highland Avenue, Suite 201                                                   341 Science Park Rd, STE 204
                 Pittsburgh, PA 15206                                                                   State College, PA 16803
Entry of Appearance Filed Dt: 02/10/2020                                               Entry of Appearance Filed Dt: 02/27/2020
Withdrawal of Entry of Appearance Filed Dt:                                            Withdrawal of Entry of Appearance Filed Dt:
Complainant's Attorney                                                                 Phone No.: 610-696-2120

Name: Kellie Therese Hannum, Esq.                                                      Address:         Burton Neil & Associates, P.C.
                                                                                                        1060 Andrew Drive Suite 170
Representing: VELOCITY INVESTMENTS, LLC, WEST CHESTE
                                                                                                        West Chester, PA 19380
Counsel Status: Active - Entry of Appearance
                                                                                       Entry of Appearance Filed Dt: 01/27/2020
Supreme Court No.: 317085
                                                                                       Withdrawal of Entry of Appearance Filed Dt:

MDJS 1200                                                                                                                                            Printed: 02/27/2020 2:39 pm

           Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
            the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
            omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                     the court wherein the record is maintained.
                       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 21 of 32

                                                  Magisterial District Judge 46-3-04
                                                                               DOCKET
                                                                                                          Docket Number: MJ-46304-CV-0000017-2020
                                                                                                                                                      Civil Docket
                                                                  VELOCITY INVESTMENTS, LLC
                                                                               v.
                                                                         Mark Kramer
                                                                                                                                                                   Page 2 of 2

                                                                 DOCKET ENTRY INFORMATION
Filed Date     Entry                                                    Filer                                            Applies To
02/27/2020     Entry of Appearance Filed                                Alan F. Kirk, Esq.                               Mark Kramer, Defendant
02/27/2020     Judgment for Defendant                                   Magisterial District Court 46-3-04               Mark Kramer, Defendant
02/10/2020     Entry of Appearance Filed                                Brian J. Fenters, Esq.                           Mark Kramer, Defendant
02/10/2020     Intent to Defend Filed                                   Mark Kramer                                      Mark Kramer, Defendant
02/03/2020     Certified Civil Action Hearing Notice                    Magisterial District Court 46-3-04               Mark Kramer, Defendant
               Accepted
01/27/2020     Certified Civil Action Hearing Notice                    Magisterial District Court 46-3-04               Mark Kramer, Defendant
               Issued
01/27/2020     Entry of Appearance Filed                                Kellie Therese Hannum, Esq.                      VELOCITY INVESTMENTS, LLC, Plaintiff
01/27/2020     Civil Complaint Filed                                    VELOCITY INVESTMENTS, LLC




MDJS 1200                                                                       Page 2 of 2                                                       Printed: 02/27/2020 2:39 pm

        Recent entries made in the court filing offices may not be immediately reflected on these docket sheets . Neither the courts of the Unified Judicial System of
         the Commonwealth of Pennsylvania nor the Administrative Office of Pennsylvania Courts assumes any liability for inaccurate or delayed data , errors or
         omissions on these docket sheets. You should verify that the information is accurate and current by personally consulting the official record reposing in
                                                                  the court wherein the record is maintained.
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 22 of 32




            EXHIBIT B
                 Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 23 of 32
                                                                                                Brian Fenters, Esq.
                                                                                                 Joshua Ward, Esq.
         a i m     t o    w i n
                                                                                                Managing Partners
        201 South Highland Ave., Suite 201                                                    412-545-3016 Office
        Pittsburgh, PA 15206                                                                  412-540-3399   Fax




                                                                    February 8, 2020

 Velocity Investments, LLC
 % Kellie Therese Hannum, Esq.
 Burton Neil & Associates
 1060 Andrew Dr., Suite 170
 West Chester, PA 19380

 Sent via U.S. Mail

       Re:     Our Client:            Mark Kramer
               Docket Number:         MJ-46304-CV-0000017-2020
               Account #’s:           xxx

To Whom It May Concern:

       Please accept this letter as confirmation of my representation of Mark Kramer with a current
address of 6422 Drane Hwy., West Decatur, PA 16878. My representation of the above-mentioned client
includes any related debt(s) and/or credit account(s) your company claims to have, sold, purchased and/or
assigned from yourself, another creditor, debt buyer or other entity as of the date of this letter (the
“Debts”). Please cease and desist any further communications with my client as it relates to the collection
of Debts.

        According to my client, your company has been reporting the above-referenced accounts to
collection and/or credit agencies. My client denies owing VELOCITY INVESTMENTS, LLC any
amount of money and demands proof of liability, accounting and ownership of these alleged accounts.
The proof shall include any agreements and any amendments thereto, any other written or signed
documents agreed to by my client, as well as, a complete history of billing statements reflecting how you
calculated the current amount claimed, owed, reported to the collection and/or credit agencies and
complete copies of any assignment documentation evidencing your ownership rights to the specific
accounts.

       Pursuant to the Consumer Financial Protection Act (CFPA) 12 U.S.C. 5533(a) and the Fair Debt
Collection Practices Act (FDCPA) 15 U.S.C. § 1692 et seq. we request that you provide additional
documents related to the Debt you claim is owed by our client:

             1. the original account-level documentation reflecting all purchases, payments, or other
                actual uses of the account;

             2. a document signed by our client evidencing the opening of the account forming the basis
                for the debt;

             3. the name of the creditor at the time of charge-off, including the name under which the
                creditor did business with our client;
               Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 24 of 32




            4. the last four digits of the account number associated with the debt at the time our client’s
               last monthly account statement, or, if not available, at the time of charge-off; the charge-
               off balance;

            5. VELOCITY INVESTMENTS, LLC method of calculating any amount claimed in excess
               of the charge-off balance;

            6. a copy of the statement where VELOCITY INVESTMENTS, LLC offered to provide our
               client (within 30 days of a written request) with copies of a document signed by our client
               evidencing the opening of the account forming the basis for the debt; and the original
               account-level documentation reflecting a purchase, payment, or other actual use of the
               account.

       Please be advised that at all times relative hereto, we are disputing this debt under the FDCPA,
FCRA, FCEUA and/or the UTPCPL. AS SUCH YOU MUST 1) NOTIFY ANY CRAs YOU HAVE
FURNISHED INFORMATION TO THAT THIS TRADE LINE IS DISPUTED; 2) YOU MUST
CEASE ALL COLLECTION ATTEMPTS AND DELETE THE TRADE LINE UPON FINAL
DISMISSAL OF THE DEBT COLLECTION LAWSUIT IF JUDGMENT IS RENDERED IN
FAVOR OF DEFENDANT. You may direct the requested proof to my office at the address listed above.
YOU HAVE THIRTY (30) DAYS TO PROVIDE THE REQUESTED PROOFS. All future
correspondence or contact shall be directed to my office until my office provides written confirmation of
termination of legal representation, if such termination should ever occur. YOU MUST PROVIDE THIS
NOTICE TO ANY ASSIGNEE, TRANSFEREE OR SUBSEQUENT OWNER OF THIS OR ANY
DEBT. IF YOU FAIL IN ANY OF THESE REGARDS, YOU WILL BE SUBJECT TO
LIABILITY UNDER FEDERAL AND STATE CONSUMER PROTECTION LAWS.

                                                                    Very Truly Yours,


                                                                    /s/ Joshua P. Ward, Esq.


                                                                    Joshua P. Ward, Esq.
                                                                    Direct Dial: (412) 545-3015
                                                                    Email: jward@fentersward.com




JPW/slk
cc: Mark Kramer
   Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 25 of 32




REDACTED
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 26 of 32




            EXHIBIT C
                  Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 27 of 32
COMMONWEALTH OF PENNSYLVANIA                                                   ENTRY OF APPEARANCE
COUNTY OF Clearfield
                                                                              PURSUANT TO PARCPMDJ
                                                                                      207.1(A)
 Mag. Dist. No: 46-3-04
 MDJ Name: Honorable                                                             Velocity Investments, LLC
                                                                                _________________________
                           James B. Glass
                                                                                              v.
 Address:
              251 Spring Street, Suite 3
              Houtzdale, PA 16651
                                                                                       Mark Kramer
                                                                                _________________________
 Telephone:   (814) 378-7160
                                                                                 Docket No:    CV-017-2020
                                                                                 Case Filed:   01/27/20




TO THE MAGISTERIAL DISTRICT COURT:
         Please enter my appearance on behalf of        defendant Mark Kramer
In the above captioned matter.




Attorney Name:        Brian J Fenters

Supreme Court of Pennsylvania Attorney Identification Number:        320202

Firm Name:        The Law Firm of Fenters Ward

Address:          201 South Highland Ave., Suite 201

City, ST, Zip:    Pittsburgh, PA 15206

Telephone Number:       (412) 545-3016


I certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicial System
of Pennsylvania that require filing confidential information and documents differently than non-confidential information and
documents.



                                 /s/ Brian J Fenters                                  02/08/20

                                Signature of Applicant                                Date




AOPC 318                                                       1                                      FREE INTERPRETER
                                                                                                  www.pacourts.us/language-rights
         Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 28 of 32
                                                                             Brian Fenters, Esq.
                                                                              Joshua Ward, Esq.
 a i m     t o     w i n
                                                                             Managing Partners
201 South Highland Ave., Suite 201                                          412-545-3016 Office
Pittsburgh, PA 15206                                                        412-540-3399   Fax



                                                      February 8, 2020


 Magisterial District Number: 46-3-04
 Honorable James B. Glass
 251 Spring Street, Suite 3
 PO Box 362
 Houtzdale, PA 16651
 Phone: 814-378-7160
 Sent via: Fax 814-378-7165


  RE:            CV-017-2019. Velocity Investments, LLC v Mark Kramer


                                 INTENT TO DEFEND NOTICE:
  DEFENDANT INTENDS TO ENTER A DEFENSE. PLEASE CONSIDER THIS NOTICE PER
  Pa. R. Civ. P. MAG DIST J RULE 305(4)(a).
  PLEASE NOTIFY THE PLAINTIFF THAT DEFENDANT HAS ENTERED NOTICE TO
  DEFEND PER Pa. R. Civ. P. MAG DIST J RULE 318.
  ALSO, PLEASE UPDATE THE DOCKECT TO SHOW THAT DEFENDANT INTENDS TO
  DEFEND AS WELL AS OUR ENTRY OF APPEARANCE.


                                                      Sincerely,
                                                      /s/ Brian Fenters


                                                      Brian J. Fenters, Esq.
                                                      bfenters@fentersward.com
                                                      PA Bar# 320202
                                                      412-545-3016
BF/slk
CC: Mark Kramer
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 29 of 32




             EXHIBIT E
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 30 of 32
Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 31 of 32
       Case 2:20-cv-01956-MRH Document 1-2 Filed 12/16/20 Page 32 of 32




                                        VERIFICATION
       I, JOSHUA P. WARD, ESQ., have read the foregoing COMPLAINT and verify that the

statements therein are correct to the best of my personal knowledge, information, and/or belief. I

have gained this information from discussions with Plaintiff. This verification is made on behalf

of Plaintiff. Plaintiff will produce their verification if/when there is an objection by Defendant or

upon directive from the court.

       I understand that this verification is made subject to the penalties of 18 Pa. C.S.A. 4904

relating to unsworn falsification to authorities, which provides that if I knowingly make false

averments, I may be subject to criminal penalties.




                                                      Respectfully submitted,

                                                      THE LAW FIRM OF FENTERS WARD



Date: October 12, 2020                                By: ____________________________
                                                          Joshua P. Ward (Pa. I.D. No. 320347)
                                                          Kyle H. Steenland (Pa. I.D. No. 327786)

                                                          The Rubicon Building
                                                          201 South Highland Avenue
                                                          Suite 201
                                                          Pittsburgh, PA 15206

                                                          Counsel for Plaintiff




                                                 17
